DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed on 10/20/20.
3.    Claims 1 – 9 are pending.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 – 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toy (US 8840472) and in view of Ohta (US 20070243931)
6.	Regarding claim 1, Toy discloses a method for controlling a game character (the character shown in FIG. 2 and described in Col 1, 62 - 67), used for controlling the game character by using a virtual control component (i.e. touch screen graphical user interface (GUI) shown in FIG. 2), wherein the virtual control component comprises a skill button (i.e. graphical trigger buttons 207a or 207b) used for controlling skill release of the game character (i.e. the skill release of the game character described in Col 3, 16 - 
(Si) in response to a sliding operation of a player started from an initial position of the skill button (i.e. dragging after pressing a button such as the LT 207b and RT 207a), locking the virtual joystick  in a game for disabling control of the skill release direction of the game character joystick (i.e. deactivate/disabling nearby buttons, i.e. nearby buttons part 201/joystick, which means that control of the skill release direction of the game character joystick is also deactivated/disabled) (Col 4, 63 – Col 5, 3 and FIG. 2); 
(S2) monitoring a track of the sliding operation of the player started from the initial position of the skill button (i.e. the LT 207b or RT 207a button), obtaining a current position P2 of a touch point of the sliding operation (i.e. the operation of dragging after pressing a button such as the LT 207b and RT 207a) (Col 4, 63 – Col 5, 3); and 
(S3) in response to meeting a gaming condition (i.e. the gaming condition of removing a finger from the LT 207b or RT 207a button), generating a first operating instruction for controlling the game character to release a skill corresponding to the skill button (i.e. the LT 207b or RT 207a button), and unlocking the virtual joystick (i.e. unlocking nearby button 201, button 201 is the virtual joystick) (Col 4, 63 – Col 5, 3 and claim 1 – 2 and FIG. 2).
Toy fails to explicitly disclose the following limitations
calculating a vector a from an initial tapping position P1 of the touch point to the current position P2 of the touch point
(S3) determining whether the vector a meets the condition of lal>L, in which L is a preset threshold, and in response to meeting the condition of lal>L, “generating a first operating instruction for controlling the game character to release a skill corresponding to the skill button”, a release direction of the skill being the same as a direction of the vector a,
Ohta teaches:
calculating a vector (i.e. acceleration vector) a from an initial tapping position P1 of the touch point to the current position P2 of the touch point (paragraph 79; Since the acceleration sensor 37 detects for a linear acceleration along each of the axes, an output from the acceleration sensor 37 represents a value of the linear acceleration along each of the three axes. The detected acceleration is represented as a three-dimensional vector based on an xyz coordinate system set for the controller 7. Hereinafter, a vector which has components of accelerations of the respective axes and which has been detected by the acceleration sensor 37 is referred to as an acceleration vector)
(S3) determining whether the vector a meets the condition of lal (i.e. the absolute value of acceleration vector) >L (i.e. the acceleration vector Va has a positive value, which means the acceleration vector Va is bigger than the preset threshold value, wherein the preset threshold 0), in which L is a preset threshold, and in response to meeting the condition of lal>L, generating a first operating being the same as a direction of the vector a (paragraphs 37, 38, 79, 98 and 99).
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified Toy in view of Ohta to include the aforementioned method in order to achieve the predictable result of increasing gaming data accuracy in a gaming system, hence improving player’s gaming experience.
7.	Regarding claim 2, Toy also discloses in the step (S1), when the virtual joystick is locked to disable control of the virtual joystick over the skill release direction of the game character (i.e. the game character described in Col 1, 59 – 64 and shown in FIG. 2), control of the virtual joystick over the movement of the game character is further disabled (Col 1, 59 – 64; Col 2, 32 – 35; Col 4, 63 – Col 5, 3; and claim 1 – 2 and FIG. 2).
8.	Regarding claim 3, Ohta also teaches in the step (S3), the first operating instruction further comprises: before controlling the game character to release the corresponding skill, controlling the game character to move in the direction of the vector a (i.e. the direction of object 51 described in paragraph 99) (paragraphs 37, 38, 79, 98 and 99).
9.	Regarding claim 4, Toy also discloses wherein the step (S2) further comprises: providing a visual reference identifier moving with the track of the sliding operation, to provide feedback of the track of the sliding operation to the player (i.e. feedback 
10.	Regarding claim 5, Toy also discloses the step (S2) further comprises: controlling an icon of the skill button (i.e. the graphical skill button/icons LT 207b or RT 207a button shown in FIG. 2) to move along the track of the sliding operation, to feed back the track of the sliding operation to the player (i.e. feedback associated with the character displayed in FIG. 2) (abstract and FIG. 2; Col 1, 59 – 64 and 62 – 67; Col 3, 16 - 26).
11.	Regarding claim 6, Ohta teaches in the step (S3), after controlling the game character to release the corresponding skill, resetting the icon of the skill button to the initial position (i.e. the initial position described in paragraphs 98 and 99) (paragraphs 37, 38, 79, 98 and 99).
12.	Regarding claim 7, Ohta teaches the skill button is a dodge skill button, and controlling the release direction to be the same as the direction of the vector a in the step (S3) refers to controlling the game character (i.e. object 51 described in paragraph 99) to dodge in the direction of the vector a; or the skill button is a jump skill button (i.e. at least one button on controller 7 as shown in FIGS. 1 and 3b), and controlling the release direction to be the same as the direction of the vector a in the step (S3) refers to controlling the game character to jump in the direction of the vector a; or the skill button is an attack skill button (i.e. at least one button on controller 7 as shown in FIGS. 1 and 3b), and controlling the release direction to be the same as the direction of the vector a in the step (S3) refers to controlling the game character to attack in the direction of the vector a (paragraphs 37, 38, 79, 98 and 99).

14.	Regarding claim 9, Toy also discloses the game character is the game character presented in a game on a mobile terminal (i.e. an Apple iPhone) (FIG. 2 and Col 2, 19 - 31).

Response to Arguments
15.	Regarding claims 1 – 9, the applicant argues that the combination of MATSUI and Toy fail to teach all the newly amended limitations of the claims (Remarks, pages 7 - 9).
	The examiner agrees. However, the new rejection of Toy and in view of Ohta teach all the newly amended limitations for claims 1 – 9 (see rejection above for details).

Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760.  The examiner can normally be reached on M-F 12 pm - 10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/W.L/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715